Citation Nr: 0023474	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  94-47 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected postoperative residuals of a vagotomy with 
pyloroplasty and gastroesophageal reflux, currently rated 30 
percent disabling.  

2.  Entitlement to a total compensation rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active service from January 1958 to December 
1963.  

By a rating decision dated in January 1969, the RO assigned 
an initial disability rating of 20 percent for postoperative 
residuals of a duodenal ulcer, effective from October 1968.  
A total rating under 38 C.F.R. § 4.30 was assigned in 
December 1968.  A 10 percent schedular rating was assigned 
effective in March 1969.  In March 1994, the RO increased the 
disability rating for service-connected postoperative 
residuals of a vagotomy with pyloroplasty and 
gastroesophageal reflux to 30 percent under Diagnostic Code 
7348, noting that the disability had previously been rated 
under Diagnostic Code 7305 for duodenal ulcer.  The 30 
percent disability rating has continued to the present.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the March 1994 rating decision, and from an 
April 1997 rating decision denying a total compensation 
rating, which were made by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  In November 
1996, the Board remanded the gastrointestinal claim and 
several other issues to the RO for further action.  In 
February 1999, the Board made decisions on several issues, 
including denying service connection for a gastrointestinal 
disability, to include pancreatic dysfunction, secondary to 
the service-connected residuals of a postoperative vagotomy 
with pyloroplasty and gastroesophageal reflux, and remanded 
the issues currently before the Board to the RO for 
additional development.  The requested action has been 
completed, and the veteran's case has been returned to the 
Board for further appellate consideration.  

Although the veteran requested a hearing before a Member of 
the Board sitting at the RO, when he filed his substantive 
appeal to the Board in November 1994, his representative has 
made it clear in several writings, for example in a written 
statement of June 12, 1997, that the veteran does not request 
a personal hearing either before the RO or the Board.  See 
Irwin v. Department of Veterans Affairs, 498 U.S. 89, 92 
(1990) (each party is deemed bound by the acts of his lawyer-
agent and is considered to have notice of all facts, notice 
of which can be charged upon his attorney).  


FINDINGS OF FACT

1.  The VA has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The probative medical evidence shows that the veteran is 
5 feet 7 1/2 inches tall and that his weight has fluctuated 
between 210 and 230 pounds in recent years.  

3.  The primary manifestation of the veteran's service-
connected postoperative residuals of a vagotomy with 
pyloroplasty and gastroesophageal reflux is a confirmed 
diagnosis of alkaline gastritis with symptoms related 
thereto.  

4.  Service connection has also been established for 
tinnitus, assigned a 10 percent disability rating, and for 
hearing loss, assigned a noncompensable disability rating.  
The combined service-connected disability rating is 40 
percent.  

5.  No unusual or exceptional disability factors are 
associated with the veteran's service-connected disabilities.  

6.  The veteran has a general equivalency diploma (GED), and 
he has worked as a route salesman for a uniform company, as a 
truck driver, a musician, a surveyor, and in radio sales and 
installation.  He has reported that he last worked full time 
in November 1978.  

7.  The medical evidence of record establishes that the 
veteran's unemployability is not due solely to his service-
connected disabilities.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for service-connected postoperative residuals of a vagotomy 
with pyloroplasty and gastroesophageal reflux have not been 
met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7348 
(1999).  

2.  The requirements for a total compensation rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, and Part 4 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

When the veteran was hospitalized by VA in December 1968, he 
gave a 10-year history of duodenal ulcer disease that had 
previously been proven by X-ray and for which he was admitted 
and treated at Walter Reed Hospital for a period of 
11 months.  The veteran gave a long history of intermittent 
episodes of epigastric pain, occasional nausea, and vomiting, 
which usually responded to antacids, antispasmodics, and 
appropriate diet.  Symptoms typically recurred, however, when 
the veteran varied from his prescribed diet or medications.  
Four days prior to his hospitalization, he developed nausea 
and vomiting accompanied by epigastric burning pain.  The 
veteran stated that he vomited almost all feedings including 
milk.  The physical examination on admission was essentially 
within normal limits except for guarding of the abdomen and 
bowel sounds that were active.  Later in the hospitalization, 
the veteran was taken to the operating room where a vagotomy 
and Finney pyloroplasty were performed.  Marked scarring and 
deformity of the duodenal bulb were present.  The veteran had 
an uneventful postoperative course and was discharged later 
that month to be followed in the clinic.  

The veteran was again hospitalized by VA in October 1971.  
His chief complaint was of indigestion of 1 1/2 years' 
duration.  A gastrointestinal series showed marked deformity 
of the duodenal bulb most likely secondary to his previous 
surgery.  There were diagnoses of postoperative vagotomy and 
pyloroplasty for peptic ulcer disease; active peptic ulcer 
disease, Zollinger-Ellison syndrome, and peptic esophagitis 
were to be ruled out.  

A review of VA outpatient treatment reports through the years 
reflects that there are entries - for example, in April 1983 
- when the veteran stated that he had an ulcer that started 
when he was 18 years old.  He related that he used Alka-
Seltzer and Rolaids for relief.  Reportedly, the veteran was 
having burning pain in the midepigastric area with vomiting.  
The diagnosis was history of peptic ulcer disease.  

In July 1993, Don L. Bradke, M.D., reported that the veteran 
underwent fiber optic esophagogastroduodenoscopy and multiple 
biopsies of the duodenum.  The postoperative diagnoses were 
normal esophagus, normal gastric fundus, normal gastric body, 
markedly deformed gastric antrum with apparent 
gastroduodenostomy stoma at an odd angle to the gastric 
antrum with free reflux of gastrointestinal contents in the 
lower esophageal segment, polypoid tissue mass in the 
duodenum, and bile reflux gastritis.  

Clinical records from Donald Cohen, M.D., reflect that in 
August 1993, the veteran was seen with an acute attack of 
gout.  It was reported that the veteran weighed 229 pounds.  
Also that month, Dr. Cohen reported that the veteran's 
concerns included a gastrointestinal disturbance that related 
back to a surgical repair of gastric ulcer disease while he 
was in the service.  An endoscopy report was described as 
revealing a markedly deformed gastric antrum with 
gastroduodenostomy stoma at odd angle to the gastric antrum 
with reflux of the gastrointestinal contents into the lower 
esophageal segment.  Dr. Cohen reported that this, according 
to the patient, had caused him clinical discomfort over the 
years.  On the latter occasion, the veteran weighed 228 
pounds.  The veteran's abdomen was described as moderately 
obese with a surgical scar.  

When the veteran was examined by VA in December 1993, he 
stated that he had had an ulcer in 1958 and that he continued 
to have difficulty with it while he was in the service.  He 
stated that he had a vagotomy and a pyloroplasty at a VA 
hospital in 1968 and that since that time he had had a great 
deal of difficulty with indigestion and diarrhea.  He stated 
that the only thing that helped his indigestion was 
Alka-Seltzer.  He had previously been tried on H2 blockers 
and Prilosec as well as large amounts of antacids.  He 
recently had an endoscopy at Baptist Hospital.  He reported 
that the endoscopy showed an alkaline gastritis that was felt 
to be related to the surgery, according to the veteran.  He 
denied difficulty swallowing.  He stated that he had one 
bowel movement daily and that this was always soft.  There 
were some cramps with it.  He stated that he was intolerant 
of raw fruits and vegetables and spicy foods.  He also stated 
that eggs, milk, and cheese did not digest well and that he 
avoided sweets.  Reportedly, he ate about 3 to 4 times a day, 
usually things like bread, meat, potatoes and cooked 
vegetables.  Reportedly, his weight had been higher.  He 
stated that he lost 30 pounds fairly recently from a bout of 
gastroenteritis.  At the time of the examination, he was 
employed as a musician.  Reportedly, he played bass and sang.  
He worked 5 to 7 nights a week.  He smoked one pack of 
cigarettes a day.  He did not drink any alcoholic beverages.  
He also avoided tea and carbonated drinks.  He stated that he 
needed new dentures because he had difficulty chewing with 
his current set.  On examination, his height was 5 feet, 8 
inches, and his weight was 216 pounds.  He was described as 
well developed, well nourished and in no acute distress.  His 
abdomen was described as slightly obese.  There was a very 
large saber scar, which was well healed, from the right upper 
quadrant across to the left lower quadrant.  The scar was 
non-tender, and there were no hernias.  The liver, spleen and 
kidneys were not palpable.  Bowel sounds were normal.  He had 
good femoral pulses.  The diagnosis was status post vagotomy 
and pyloroplasty for duodenal ulcer, with multiple food 
intolerance and frequent indigestion.  

When the veteran was examined by VA in March 1995, he stated 
that he had been unemployed for six months and that part of 
that time he was a truck driver and a musician.  The veteran 
complained of problems with his pancreas emptying into his 
stomach, pain, diarrhea, indigestion, and intolerance of food 
secondary to old gastrointestinal surgery.  (Service 
connection for pancreatic disability was denied by the Board 
in February 1999.)  He had a history of peptic ulcer disease 
that was diagnosed in 1958 in the military, and then in 1968 
he had a vagotomy with pyloroplasty.  He stated that he had 
had chronic gastrointestinal problems throughout the years 
since that time.  He complained particularly of nausea or 
vomiting.  He stated that sometimes the nausea lasted all day 
long and that sometimes it would only last about two hours.  
Reportedly, he usually vomited at least once a day, sometimes 
2 to 3 times a day, although this just seemed to be 
spontaneous and not necessarily related to food intake.  He 
stated that he could not bend over at all without nausea and 
that sometimes when he bent over, he would become lightheaded 
and "pass out."  He also had frequent epigastric pain that he 
described both as a burning pain and as though someone was 
poking a pool cue stick into his stomach.  He stated, 
however, that the epigastric pain was not unbearable.  His 
bowel movements, according to his initial statement, were 
normal to loose.  However, he also reported that he had only 
one a day and that 40 percent of the time they are just 
watery.  He denied that he had constipation at all.  He also 
denied symptoms of any type of gastrointestinal bleeding.  
About a year earlier, he had weighed 230 pounds, which he 
felt was too much.  He purposely lost some weight and had 
been maintaining his weight at approximately 215 pounds.  He 
stated that he was intolerant to many foods including any 
type of raw vegetables or fruit, greasy foods, spicy foods, 
coffee and alcohol.  Reportedly, he ate boiled or baked 
foods, but he was able to eat chicken, beef, fish and also 
bread and potatoes.  The examiner commented that this 
appeared to be primarily bland foods.  The veteran stated 
that about a year or so earlier at Baptist Memorial Hospital, 
he had an endoscopic examination and that that was when he 
was told that his pancreas was emptying into his stomach 
instead of into his small intestine.  However, clinically, he 
had never had any symptoms of pancreas dysfunction and 
specifically denied that he had ever been told he was 
diabetic.  He was 5 feet 7 1/2 inches tall and weighed 215 
pounds.  His general appearance was that of a well-developed 
moderately obese individual who appeared to be in good 
health, was in no distress, and had a normal gait and 
posture.  

On examination of the veteran's abdomen, it was described as 
moderately obese.  He had a long oblique surgical scar from 
the left upper quadrant to the right lateral midline of the 
abdomen, but the scar itself was well healed, non-tender, and 
nonattached.  Bowel sounds were normal and active throughout.  
The veteran had tenderness to palpation in the epigastric 
area of the abdomen, but this was without muscle guarding or 
rigidity.  No masses were palpable.  The liver, kidneys and 
spleen were not palpable.  A rectal examination was 
unremarkable.  The stool was formed and Guaiac negative.  

The examiner noted that the veteran's medications were 
Maalox, of which the veteran took about 10 to 12 tablets 
daily, and Alka-Seltzer tablets, of which he took about 10 a 
day.  The impression was postoperative peptic ulcer disease 
with vagotomy and pyloroplasty, symptomatic, with chronic 
hyperacidity syndrome and gastroesophageal reflux.  There was 
also an impression of no symptoms of pancreatic dysfunction.  

In May 1995, Dr. Cohen, in addition to commenting on any 
relationship between whether the veteran's 1968 surgery was a 
factor in the development of additional disability, noted 
that the veteran continued to have major symptoms of reflux 
that kept him up most of the evening and caused him to 
consume numerous doses of antacids.  The physician commented 
that this may in fact be extremely disabling and may make it 
very difficult for the veteran to maintain employment.  
Follow-up with Dr. Bradke for further evaluation and 
treatment was recommended.  

In October 1996, the veteran's representative argued that the 
veteran's condition is chronic and pervades every aspect of 
his life.  It was contended that the veteran had little, if 
any, physical relief from the symptoms of his condition.  The 
representative opined that it did not require a significant 
imagination to recognize how such symptoms would interfere 
with and successfully prevent employment.  

On a VA Form 21-8940, received in February 1997, the veteran 
provided the information that he had worked as a surveyor, 
and in radio sales and installation.  His DD Form 214 
reflects that he has a general equivalency diploma (GED).  He 
also reported that he last worked full time in November 1978.  
In histories associated with VA medical examinations, he 
previously reported that he had worked as a route salesman 
for a uniform company, as a truck driver, and as a musician.  

In April 1998, the veteran's representative argued that the 
veteran should have been assigned an extraschedular rating 
and considered for a total disability rating based on 
individual unemployability by the RO.  

In May 1998, a VA treating physician reported that he had 
been treating the veteran as an ambulatory care patient since 
1981 and that he had started treating the veteran in May 1997 
for a gastrointestinal reflux secondary to previous ulcer 
surgery, a pyloroplasty, and a gastroduodenostomy.  The 
physician reported that the veteran continued to have 
symptoms of reflux, epigastric pain and heartburn and that 
there had been much discomfort from these problems related to 
his surgery since 1968.  The physician did not expect an 
improvement in the veteran's medical conditions, considering 
the nature of his illness, because he was currently receiving 
the maximum medical treatment available and surgery was not 
an option.  

In October 1999, in response to a request for information by 
the RO pursuant to the Board's February 1999 remand, the 
representative advised the RO that the veteran was not 
currently, and had not previously received Social Security 
disability benefits.  

VA outpatient reports from the Oklahoma City VA Medical 
Center have been obtained, as requested by the 
representative.  In November 1997, there was an indication of 
obesity.  In May 1998, there was an impression of status post 
gastroesophageal reflux disease after pyloroplasty.  In July 
1999, the veteran complained of status post gastrectomy for 
peptic ulcer disease.  There was no chest pain.  It was noted 
that he had had multiple stomach surgeries.  He complained of 
nausea and vomiting.  His weight was 210 pounds.  In February 
2000, the veteran's chief complaint was of status post peptic 
ulcer disease with vagotomy.  He reported no chest pain.  His 
weight was 220 pounds.  The records also reflect treatment 
for coronary artery disease and high blood pressure.  

In May 2000, Dr. Mark Dehl, of Central Oklahoma Medical 
Group, reported that a search for the veteran's records, as 
requested by the RO, revealed that none was found.  

Received in May 2000 was a report from Donald Cohen, M.D., 
reflecting that the veteran was seen in May 1995.  At that 
time, the veteran was requesting a letter to his attorney 
indicating that the surgery he had in 1968 was contributing 
to his continued disability.  Reportedly, he was having 
problems with severe reflux and took antacids all night.  It 
was difficult for him to sleep.  He had had an endoscopy 
performed by Dr. Bradke that revealed a deformity of the 
stomach at a peculiar angle of re-anastomosis from a previous 
surgery.  The veteran had marked deformity of the gastric 
antrum with apparent gastroduodenostomy stoma and an odd-
angled gastric antrum that was felt to be contributing to 
bile and acid reflux.  (This was a clinical note the contents 
of which were contained in a May 1995 letter to the veteran's 
attorney-representative that is summarized above.)  

Also in May 2000, Dr. Bradke forwarded a May 1995 entry in 
which it was reported that the veteran had requested a letter 
concerning his operative reports and radiographic findings 
referable to bile reflux gastritis as a possible complication 
of inappropriately performed gastric outlet surgery.  The 
veteran was to be accommodated with such a letter.  The 
assessment was bile reflux gastritis.  

In June 2000, the veteran's spouse forwarded e-mail to her 
Member of Congress indicating that her husband was discharged 
from the Army in 1968 after serving six years; that he had a 
duodenal ulcer; that he had surgery in a VA hospital in 1968 
for a bleeding ulcer; and that he had a vagotomy and a 
pyloroplasty.  She noted that he had had gastric reflux, 
diarrhea and vomiting, and severe gastric distress since that 
time and that VA would do nothing for him.  She related that 
studies had shown that he had been "put back together 
wrong."  She noted that he had filed a claim for stomach 
problems and unemployability since he had not been able to 
work, and that this had been going on since 1992.  She 
related that VA and the Board had just been giving them the 
run-around.  

Analysis:  Gastrointestinal Rating

The Board finds that the appellant's claims for increased 
compensation are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a), as he has presented claims that are 
plausible.  In the context of a claim for an increased 
evaluation of a condition adjudicated service connected, an 
assertion by a claimant that the condition has worsened is 
sufficient to state a plausible, well-grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board must examine the record and determine 
whether VA has any further obligation to assist him in the 
development of his claim.  38 U.S.C.A. § 5107(a).  The record 
is devoid of any indication that there are other records 
available that should be obtained.  Therefore, no further 
development is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a), especially in light 
of the two previous Board remands.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the current level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The rating schedule provides that ratings under Diagnostic 
Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, are not to be combined with each other.  A single 
evaluation should be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  For 
postoperative ulcer disease, as here, evaluation under the 
provisions of Diagnostic Code 7308 or 7348 is to be 
considered.  38 C.F.R. § 4.114.  

Under Diagnostic Code 7348, a recurrent ulcer following an 
incomplete vagotomy with pyloroplasty or gastroenterostomy 
warrants a 20 percent rating; a 30 percent rating following a 
vagotomy with pyloroplasty or gastroenterostomy requires 
symptoms and a confirmed diagnosis of alkaline gastritis, or 
of confirmed persisting diarrhea.  A 40 percent evaluation 
requires demonstrably confirmative postoperative 
complications of stricture or continuing gastric retention.  
That is the highest evaluation available under this 
diagnostic code.  38 C.F.R. § 4.114, Diagnostic Code 7348.  A 
recurrent ulcer following a complete vagotomy is evaluated 
under the provisions of Diagnostic Code 7305; the minimum 
evaluation is 20 percent.  38 C.F.R. § 4.114, Diagnostic Code 
7348, Note.  Dumping syndrome is rated under Diagnostic Code 
7308.  Id.  

The representative has argued that in recent rating 
decisions, the RO has lost sight of the fact that the 
original service-connected rating in this case was for 
duodenal ulcer disease.  The Board takes note of the 
limitations regarding disability assignments contained in 38 
C.F.R. § 4.114.  The Board further notes that under 
Diagnostic Code 7305, ulcer, duodenal, a 60 percent 
evaluation is warranted when the veteran has a severe 
duodenal ulcer with pain that is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, and manifestations of anemia and 
weight loss productive of definite impairment of health.  A 
40 percent rating is assigned for a moderately severe 
duodenal ulcer with symptoms less severe than those needed 
for a 60 percent rating, but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days of more in duration 
at least four or more times a year.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.  

Under Diagnostic Code 7308 for postgastrectomy syndromes, 
severe symptoms associated with nausea, sweating, circulatory 
disturbances after meals, diarrhea, hypoglycemic symptoms, 
and weight loss with malnutrition and anemia warrant a 60 
percent rating.  Moderate symptoms with less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory disturbances after meals, but with diarrhea, and 
weight loss warrant a 40 percent rating.  

Here, it is the judgment of the Board that the RO has 
properly rated the service-connected disability under 
Diagnostic Code 7348.  The clinical findings do not more 
clearly show that some other diagnostic code, such as a 
rating code provided for duodenal ulcer, is more appropriate 
for rating the service-connected postoperative residuals of a 
vagotomy with pyloroplasty and gastroesophageal reflux, 
because the anemia, impairment of health or weight loss 
required for higher ratings under those criteria are lacking 
in this case.  Under the most appropriate rating code, there 
is no evidence of demonstrably confirmative postoperative 
complications of stricture or continuing gastric retention 
required for the higher schedular rating of 40 percent under 
Diagnostic Code 7348.  The veteran's symptoms are consistent 
with alkaline gastritis.  Dumping syndrome has not been 
diagnosed, and circulatory disturbances after meals, 
diarrhea, and hypoglycemic symptoms due to the service-
connected gastrointestinal disability have not been shown.  
Thus, a higher rating under Diagnostic Code 7308 is not for 
application, nor is there any basis for elevating the rating 
now assigned under Diagnostic Code 7348 to the next higher 
evaluation, as the overall disability does not warrant such 
elevation.  38 C.F.R. § 4.114.  Based on the objective 
evidence, the assignment of a 30 percent disability rating 
under Diagnostic Code 7348 is appropriate.  

The objective findings do not provide a basis for assignment 
of a higher rating under this or any other rating code.  
Specifically, the evidence of the veteran's height and weight 
and the assessment of obesity on several occasions in the 
recent clinical evidence are clearly against a claim for a 
higher disability rating based on gastrointestinal 
disability.  Similarly, the fact that the veteran has on 
occasion found it necessary to strive to lose weight is 
obviously contrary to a finding of weight loss, malnutrition, 
or general impairment of health.  This is especially the case 
in light of the fact that a 30 percent rating is already in 
place.  

Further, the Board notes that ratings shall be based as far 
as practicable upon the average impairments of earning 
capacity with the additional proviso that the Secretary shall 
from time to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, therefore, to 
the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (1999).  Here, the service-connected 
postoperative residuals of a vagotomy with pyloroplasty and 
gastroesophageal reflux have not resulted in marked 
interference with employment or required frequent periods of 
hospitalization in recent years.  

It is the judgment of the Board that the schedular criteria 
are fully sufficient for rating purposes.  The facts do not 
show that the schedular criteria have been rendered 
impractical based on the objective evidence in this case.  

Analysis:  Unemployability

A total disability rating will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of a service-connected 
disability or disabilities.  If there is only one such 
disability, this disability shall be ratable at 60 percent or 
more.  If there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  The existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disabilities are 
met and in the judgment of the rating agency such service-
connected disabilities render the veteran unemployable.  38 
C.F.R. § 4.16.  

In this case, in addition to the service-connected 
gastrointestinal disability, service connection has been 
established for tinnitus, assigned a 10 percent disability 
rating, and for hearing loss, assigned a noncompensable 
disability rating.  The combined service-connected disability 
rating is 40 percent.  The veteran does not meet the 
percentage requirements for a total rating by reason of 
individual unemployability discussed in 38 C.F.R. § 4.16.  
Inasmuch as his combined service-connected rating is less 
than 100 percent, the regulation requires that the evidence 
show that the veteran is unable to secure or follow 
substantially gainful employment due to his service-connected 
disabilities in order to warrant a total rating based on 
individual unemployability.  

The question in this case concerning whether the veteran's 
service-connected disabilities alone prevent him from 
engaging in gainful employment warrants only one conclusion.  
The veteran has tinnitus, which is assigned a 10 percent 
disability rating, and hearing loss that is rated zero 
percent disabling.  These disabilities might prevent certain 
types of employment requiring a high level of hearing acuity, 
and his gastrointestinal disorder might require that he 
perform work that is essentially indoors and sedentary.  
Clearly, there are numerous forms of substantially gainful 
employment, including work that he has performed in the past 
such as being a musician, which his service-connected 
disabilities in combination do not preclude.  In this regard, 
it should be observed, that the veteran's nonservice-
connected disabilities, including hypertension and coronary 
artery disease, are not for consideration with regard to this 
decision.  The Board is of the opinion that the evidence of 
record fails to demonstrate that the symptoms and 
manifestations of his service-connected disabilities alone 
preclude the veteran from securing or following substantially 
gainful employment.  Entitlement to a total compensation 
rating must be established solely on the basis of impairment 
arising from service-connected disorders.  Blackbird v. 
Brown, 4 Vet. App. 395, 398 (1993).  In view of the 
conclusion by the Board that service-connected disability 
does not preclude all forms of substantially gainful 
employment, it follows that the veteran is not entitled to a 
total rating by reason of individual unemployability.  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

An increased evaluation for postoperative residuals of a 
vagotomy with pyloroplasty and gastroesophageal reflux is 
denied.  

A total compensation rating based on individual 
unemployability is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

